Name: 2009/501/EC: Council Decision of 19 January 2009 concerning the conclusion of an Agreement renewing the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India
 Type: Decision
 Subject Matter: research and intellectual property;  European construction;  cooperation policy;  technology and technical regulations;  international affairs;  Asia and Oceania
 Date Published: 2009-07-01

 1.7.2009 EN Official Journal of the European Union L 171/17 COUNCIL DECISION of 19 January 2009 concerning the conclusion of an Agreement renewing the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (2009/501/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) By Decision 2002/648/EC (2) the Council approved the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India (hereinafter the Agreement). (2) Article 11(b) of the Agreement provides that the Agreement is to be concluded for an initial period of five years and may be renewed by mutual agreement between the Parties after evaluation during the last year of each successive period. (3) At the EC-India S& Steering Committee meeting held in Brussels on 15 and 16 November 2006, both Parties expressed their interest for the renewal of the Agreement for five more years. (4) The material content of the renewed Agreement is identical to the material content of the Agreement, which expired on 14 October 2007. The Parties consider that rapid renewal of the Agreement would be in their mutual interest. (5) The Agreement is based on principles of partnership for balanced mutual benefits, reciprocity, timely exchange of information and appropriate protection of intellectual property rights. (6) The Cooperation Agreement between the European Community and the Republic of India on Partnership and Development (3), signed on 20 December 1993, provides for the Contracting Parties to undertake to establish appropriate procedures to facilitate the greatest possible degree of participation by their scientists and research centres in cooperation in science and technology. (7) Cooperation in science and technology is also one of the areas referred to in the India-EU Strategic Partnership Joint Action Plan of 7 September 2005 which, amongst others, seeks to increase mobility, exchanges and access of researchers between India and Europe. (8) By its Decision of 26 November 2007, the Council authorised the signing of the Agreement renewing the Agreement (hereinafter renewed Agreement) on behalf of the Community. (9) The renewed Agreement was signed on 30 November 2007, (10) The renewed Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement renewing the Agreement for scientific and technological cooperation between the European Community and the Government of the Republic of India is hereby approved on behalf of the Community. The text of the renewed Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, notify the Republic of India that the internal procedures necessary for the entry into force of the Agreement have been completed, in accordance with Article 11(a) of the renewed Agreement (4). Done at Brussels, 19 January 2009. For the Council The President P. GANDALOVIÃ  (1) Opinion of 8 July 2008 (not yet published in the Official Journal). (2) OJ L 213, 9.8.2002, p. 29. (3) OJ L 223, 27.8.1994, p. 24. (4) The date of entry into force of the renewed Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.